Order denying the application of the petitioner for a peremptory or an alternative order of mandamus requiring his reinstatement to the position of regular sweeper in the department of sanitation of the city of New York from which he had been discharged after a hearing on charges of accepting money and gratuities in violation of departmental rules unanimously affirmed, without costs, both on the ground of laches in applying for the remedy and on the merits. Present—Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ.